DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendment of claims 1 & 10, as well as the cancellation of claims 16 – 17. Although not listed in the claims filed 12/08/2021, claims 11 – 15 were previously cancelled by Applicant in the amendment filed 5/26/2021.

Allowable Subject Matter
Claims 1 – 10 & 18 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As discussed in the final rejection of September 17, 2021, the primary reference of the previous rejection (Butters et al., U.S. Patent No. 5,102,717) teaches an ink-absorbent resin layer comprising a copolymer of methacrylic acid and methyl methacrylate with an acid number of 60 – 100 mg KOH/g (Col., Lines 32 – 41). However, Butters et al. fail to teach the specific acid values as recited in amended independent claims 1 & 10. Therefore, the Butters et al. do not teach the amended subject matter of claims 1 & 10 (previously claim 17).
The secondary reference cited in the previous rejection (Fukunaga et al., US 2007/0292665 A1) teaches a toner (ink)-fixing layer comprising two different 
The previously cited reference of Sakamoto et al. (JP 2003-084670) teaches plastic labels comprising a printed ink layer affixed to a plastic container. However, Sakamoto et al. fail to teach the specific acid values as recited in amended independent claims 1 & 10.
The previously cited reference of Klemann (US 2011/0039077 A1) teaches the presence of an overcoat in labels comprising an ink layer. However, Klemann fails to teach the specific acid values as recited in amended independent claims 1 & 10.
The previously cited references of Blanchard et al. (Can. J. Chem. Vol. 52, 1974) & Ogawa et al. (J. App. Pol. Sci. Vol. 10, 1992) teach a correlation between the number average molecular weight of a polymer or the weight average molecular weight and the glass transition temperature of a polymer (Flory-Fox Equation). However, Blanchard et al. & Ogawa et al. fail to teach the specific acid values as recited in amended independent claims 1 & 10.
The previously cited reference of Takamatsu et al. (US 2010/0055418 A1) teaches ink receptor layers comprising (meth)acrylic resins of a specific weight average molecular weight. However, Takamatsu et al. fail to teach the specific acid values as recited in amended independent claims 1 & 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781